     Case 1:20-cv-13228-TLL-PTM ECF No. 3, PageID.24 Filed 12/16/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION

ANNIE MAKI,

                Plaintiff(s),                                Case Number: 20-cv-13228-BC
v.                                                           Hon. Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
DONALD J. TRUMP, et al.,

            Defendant(s).
___________________________________/

       ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE FOR
                      GENERAL CASE MANAGEMENT

         The Court has reviewed the file in this matter and finds that the just and inexpensive

determination of this action, see Fed. R. Civ. P. 1, would best be served by referring the matter to

the Magistrate Judge for general case management in accordance with the authority conferred in

28 U.S.C. § 636(b).

         Accordingly, it is ORDERED that this case is referred to United States Magistrate Judge

Patricia T. Morris for the following purposes:

         A.     Hearing and determination of any pretrial matter, including, but not limited to:

                 i)     matters relating to the service of process,
                ii)     matters relating to the clarification of pleadings,
                iii)    matters related to the review of in forma pauperis cases provided for in 28
                        U.S.C. §1915(e)(2);
                iv)     disputes concerning discovery, and
                v)      other duties as designated in 28 U.S.C. § 636(b)(1)(A).

         B.     Organizing and implementing a discovery schedule, motion deadlines and any
                other case management procedures which in her judgment are needed, and

         C.     Submitting reports and recommendations as may be necessary and other duties as
                designated in 28 U.S.C. § 636(b)(1)(B).
  Case 1:20-cv-13228-TLL-PTM ECF No. 3, PageID.25 Filed 12/16/20 Page 2 of 2




        It is further ORDERED that the Magistrate Judge shall inform the parties of their rights

and options to consent to the Magistrate Judge conducting all proceedings, including trial, under

28 U.S.C. § 636(c). The Magistrate Judge shall inform the parties that they are free to withhold

consent without adverse substantive consequences. See 28 U.S.C. § 636(c)(2).

        It is further ORDERED that, in the event the parties withhold consent under 28 U.S.C. §

636(c), upon completion of all pretrial proceedings as set forth herein (including the issuance of

a Report and Recommendation on dispositive motions, if any are filed), the Magistrate Judge

shall certify in writing to the Court that the matter is ready for trial, if such is the case.



                                                         s/Thomas L. Ludington
                                                         THOMAS L. LUDINGTON
                                                         United States District Judge
Dated: December 16, 2020
